 
Exhibit 10.3
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into between David R. Wells
(“Executive”), an individual, and Reach Messaging, Inc. (“Reach Messaging”), a
California corporation, effective February 3, 2010 (“Effective Date”).  Reach
Messaging and Executive wish to memorialize the terms on which Executive is
employed by Reach Messaging, as described in this Agreement.


1.           Title and Duties.


1.1           Title. Executive shall be employed as the Chief Financial Officer
of Reach Messaging.


1.2           Duties.  Subject to the direction and supervision of the Chief
Executive Officer, Executive shall have the general powers and duties of
supervision and management usually vested in the Chief Financial Officer of a
corporation.


2.           Compensation


2.1           Salary.  Executive’s salary will be $160,000 per year, less
applicable tax and other customary payroll withholdings and deductions.
Executive’s salary will be payable twice per month, on such basis as Reach
Messaging’ other salaried personnel generally are paid. As Executive will not be
devoting full-time to this position initially, he will be paid on a pro-rata
basis based on estimated hours worked for a certain period, as determined by the
Chief Executive Officer.


2.2           Performance Bonus. Executive will be eligible to participate in a
senior executive bonus plan, providing an opportunity for Executive to earn up
to an additional 30% of his salary amount as a bonus, to be adopted by the Board
and for which other senior executives are similarly eligible. Such bonuses will
be paid 50% in cash and 50% in common stock using a Volume Weighted Average
Price (“VWAP”) for the period of service under which the task was accomplished,
upon the achievement of the following objectives for the 2010 fiscal year:


·  
Timely filings for all required Form 10 filings during the year (40%)

·  
Achieve 10% quarter-to-quarter growth of users (30%)

·  
Achieve a minimum revenue amount to be determined (30%)




--------------------------------------------------------------------------------


 
2.3           Benefits.  Subject to the satisfaction of any general eligibility
criteria, Executive will be permitted to participate in such benefits as Reach
Messaging offers to other senior executive officers, subject to the terms of the
applicable benefit plan.  Such benefits may include, for example, life, health,
dental, accident, disability, or other insurance programs; pension,
profit-sharing, 401(k), savings, or other retirement programs; but Reach
Messaging is not obligated by this Agreement to adopt or maintain any particular
benefit programs.  Executive shall be entitled to four (4) weeks of vacation per
year, exclusive of Reach Messaging holidays.


2.4           Expense Reimbursement. Reach Messaging will pay directly or
advance funds to or reimburse Executive for reasonable travel and other business
expenses incurred by him in connection with the performance of services under
this Agreement in accordance with Reach Messaging’ general policies applicable
to its other senior executives, as those policies may be amended from time to
time, upon presentation of expense statements or vouchers or such other
supporting information as Reach Messaging may reasonably request.


3.           Term and Termination of Employment


3.1           Term.  The initial term of Executive’s employment will be for one
year from the Effective Date.  Unless Reach Messaging gives written notice to
Executive not less than six (6) months prior to the expiration of the employment
term, commencing on the date six months prior to such scheduled expiration, the
duration of the employment term shall be extended an additional day for each day
that passes, so that at any time, unless Reach Messaging has given written
notice of termination, there will be not less than six months remaining in the
employment term.


3.2           Early Termination Without Cause.  Notwithstanding Section 3.1,
Reach Messaging may terminate employment under this Agreement at any time,
without Cause, provided that it continues nonetheless to compensate Executive
for a period of six months following such termination, with salary and benefits
under Sections 2.1 and 2.3.  Executive shall also be entitled to reimbursement
of otherwise allowable expenses incurred or committed prior to the date of
termination.


3.3           Early Termination With Cause.  Notwithstanding Section 3.1 and
Section 3.2, Reach Messaging may terminate employment under this Agreement at
any time, for Cause, in which case Executive shall be entitled to no additional
cash compensation other than salary and vacation pay accrued through the date of
termination, and reimbursement of otherwise allowable expenses incurred or
committed prior to the date of termination.


_________________________________________________
David R. Wells – Reach Messaging Employment Agreement
Page 2 of 6 

--------------------------------------------------------------------------------


 
3.4           Death.  The term of employment created by this Agreement shall
automatically terminate upon the death of Executive. Upon termination due to
death, Reach Messaging shall pay to Executive’s devisee, legatee, or if there is
no such designee, to his estate, the salary, vacation pay and expense
reimbursement accrued prior to death and the base pay and (to the extent
eligible) benefits under Sections 2.1 and 2.3 that would have been payable for a
period of six months following death.  The devisee, legatee, or estate shall
also be entitled to reimbursement of otherwise allowable expenses incurred or
committed prior to the date of death.


3.5           Resignation Without Good Reason.  Executive may resign at any
time, but will use reasonable efforts to give not less than 30 days prior notice
of such resignation to Reach Messaging.  Upon resignation, Executive shall be
entitled to no cash compensation other than salary and vacation pay accrued
through the effective date of resignation, and reimbursement of otherwise
allowable expenses incurred prior to the effective date of the resignation, or
committed prior to the date that such resignation is tendered.


3.6           Resignation With Good Reason.  Executive may resign with Good
Reason, in which case Reach Messaging shall continue to compensate Executive for
a period of six months following such resignation, with salary and benefits
under Sections 2.1 and 2.3.  Executive shall also be entitled to reimbursement
of otherwise allowable expenses incurred or committed prior to the date of
resignation.


4.           Intentionally blank


5.           Company Location.


Reach Messaging' current headquarters is located in Santa Monica,
California.  From time to time it is understood that the headquarters location
might change. The executive team will be expected to spend significant amounts
of time meeting at that headquarters, regardless of place of
residence.  Executive will not be required to relocate his residence as a
condition of employment.  Should Reach Messaging be located further than 50
miles from Executive’s residence, business travel for attendance at Reach
Messaging meetings will be at the expense of Reach Messaging.


6.          Indemnification and Insurance.


6.1          Indemnification. Reach Messaging will enter into a customary form
of Officer Indemnification Agreement with Executive.


6.2          Insurance. Reach Messaging will use commercially reasonable efforts
to procure and maintain prudent level of Officer Liability Insurance coverage
for Executive.


_________________________________________________
David R. Wells – Reach Messaging Employment Agreement
Page 3 of 6 

--------------------------------------------------------------------------------


 
7.           Definitions


7.1          Cause. “Cause” will exist if Reach Messaging terminates Executive’s
employment for any of the following reasons, as determined by unanimous decision
of those members of the Board other than Executive:
 
(a)           Executive willfully fails to substantially perform his duties or
willfully acts in a manner contrary to direction from the Chief Executive
Officer or Board of Directors, and such willful failure or action is not
remedied within ten (10) business days after written notice from the CEO or the
Board, which written notice shall state that failure to remedy such conduct may
result in an involuntary termination for Cause;
 
(b)           Executive engages in willful and serious misconduct that causes
material injury to Reach Messaging; or
 
(c)           Executive is convicted of or enters a plea of guilty or nolo
contendere to a felony.
 
7.2            Good Reason. “Good Reason” means: (a) a decrease in Executive’s
base salary (other than as part of a cost-cutting effort that proportionately
affects other senior executive officers and is unanimously approved by the Board
of Directors, including Executive); or (b) loss of the title of Chief Financial
Officer.


8.           Miscellaneous


8.1          Notices. All notices, requests, and other communications to any
party provided for, under, or made in connection with this Agreement must be in
writing and will be effective on the sooner of delivery to, if by personal
delivery, or actual receipt by, if by prepaid registered mail, return receipt
requested, each of the appropriate recipients.


If to Executive:
David R. Wells
2673 34th Street
Santa Monica, CA 90405


If to Reach Messaging:
Board of Directors
Reach Messaging, Inc.
2801 Ocean Park Blvd., Suite 355
Santa Monica, CA 90405


_________________________________________________
David R. Wells – Reach Messaging Employment Agreement
Page 4 of 6 

--------------------------------------------------------------------------------


 
8.2           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to any
conflict of law principle that might permit or require the application of some
other law.


8.3           Integrated Agreement. This Agreement, along with the definitive
stock option agreement referred to in Section 4.1, if and when executed by the
parties hereafter, constitutes the entire agreement between the parties with
respect to their subject matter and merges and supersedes all prior discussions,
agreements, and understandings of every kind and nature between the parties.


8.4           Amendments and Waivers. This Agreement may not be modified,
amended, or terminated, except in writing, signed by both parties. Either party
may waive compliance by the other party with any provision of this Agreement
only by an instrument in writing similarly executed, provided, however that such
waiver shall not operate as a waiver of, or estoppel with respect to, any other
or subsequent failure.




[Signature Page Follows]

_________________________________________________
David R. Wells – Reach Messaging Employment Agreement
Page 5 of 6 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS HEREOF, Executive has signed this Agreement, and Reach Messaging has
caused this Agreement to be signed by its authorized officer to take effect as
of the Effective Date.






/s/ David R.
Wells                                                                
DAVID R. WELLS






REACH MESSAGING, INC.
 
By: /s/ Shane
Gau                                                                


Name:   Shane
Gau                                                                


Title: Chairman and Chief Executive
Officer                                                                           




_________________________________________________
David R. Wells – Reach Messaging Employment Agreement
Page 6 of 6 
 
 

--------------------------------------------------------------------------------

 
